726 S.E.2d 842 (2012)
McK ENTERPRISES, LLC
v.
LEVI.
No. 182P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Edward Eldred, Carrboro, for Levi, Michael A., et al.
W. Hill Evans, Marion, for McK Enterprises, LLC.
Phillip T. Jackson, Marion, for McK Enterprises, LLC.
Peter R. Henry, for Levi, Michael A, et al.
The following order has been entered on the motion filed on the 24th of May 2012 by Defendants to Withdraw Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 13th of June 2012."